
	
		I
		111th CONGRESS
		1st Session
		H. R. 3715
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2009
			Ms. Schwartz (for
			 herself, Mr. Tiberi,
			 Mr. Carnahan,
			 Mr. Gordon of Tennessee,
			 Ms. Berkley,
			 Mr. Welch,
			 Mr. Larson of Connecticut,
			 Mr. Higgins,
			 Mr. Neal of Massachusetts,
			 Mr. Pascrell,
			 Mr. Davis of Illinois,
			 Mr. Yarmuth,
			 Mr. Lewis of Georgia,
			 Mr. Fattah,
			 Mr. Blumenauer,
			 Mr. Langevin,
			 Mr. Connolly of Virginia,
			 Mr. Holt, Mr. Doyle, Mr.
			 Turner, Mr. Altmire,
			 Mr. Courtney,
			 Mr. Price of North Carolina,
			 Mr. Tonko,
			 Mr. Arcuri,
			 Ms. Kaptur,
			 Ms. Shea-Porter,
			 Ms. Sutton,
			 Mr. McGovern,
			 Mr. Etheridge,
			 Ms. DeLauro,
			 Ms. Schakowsky,
			 Mr. Michaud,
			 Mr. Costello,
			 Mr. Abercrombie,
			 Mr. Tierney,
			 Ms. Tsongas,
			 Mr. Andrews,
			 Mr. Brady of Pennsylvania,
			 Mr. Serrano, and
			 Mr. Sestak) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  rehabilitation credit, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community Restoration and
			 Revitalization Act of 2009.
		2.Increase in the
			 rehabilitation credit for certain smaller projects
			(a)In
			 GeneralSection 47 of the Internal Revenue Code of 1986 (relating
			 to rehabilitation credit) is amended by adding at the end the following new
			 subsection:
				
					(e)Special rule
				regarding certain smaller projects
						(1)In
				generalIn the case of any qualified rehabilitated building or
				portion thereof—
							(A)which is placed in
				service after the date of the enactment of this subsection, and
							(B)which is a smaller
				project,
							subsection
				(a)(2) shall be applied by substituting 30 percent for 20
				percent.(2)Maximum
				creditThe credit determined under this subsection with respect
				to any smaller project for all taxable years shall not exceed
				$1,500,000.
						(3)Smaller project
				defined
							(A)In
				generalFor purposes of this subsection, the term smaller
				project means any qualified rehabilitated building or portion thereof
				if—
								(i)the qualified rehabilitation expenditures
				taken into account for purposes of this section (or would have been so taken
				into account if this subsection had been in effect for all prior periods) with
				respect to the rehabilitation are not over $7,500,000, and
								(ii)no credit was allowed under this section
				for either of the 2 prior taxable years with respect to such building.
								(B)Special
				rules
								(i)Energy
				efficiency expenditures not taken into accountAmounts that are
				qualified rehabilitation expenditures solely by reason of subsection (c)(2)(E)
				shall not be taken into account under subparagraph (A)(i).
								(ii)Progress
				expendituresCredit allowable by reason of subsection (d) shall
				not be taken into account under subparagraph
				(A)(ii).
								.
			(b)Effective
			 DateThe amendment made by
			 this section shall apply to periods after the date of the enactment of this
			 Act, under rules similar to the rules of section 48(m) of the Internal Revenue
			 Code of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
			3.Use for lodging
			 not to disqualify for rehabilitation credit property which is not a certified
			 historic structure
			(a)In
			 GeneralSubparagraph (C) of section 50(b)(2) of the Internal
			 Revenue Code of 1986 (relating to property eligible for the investment credit)
			 is amended by striking certified historic structure and
			 inserting qualified rehabilitated building.
			(b)Effective
			 DateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			4.Date by which
			 building must be first placed in service
			(a)In
			 GeneralSubparagraph (B) of section 47(c)(1) of the Internal
			 Revenue Code of 1986 (relating to the date by which building must be first
			 placed in service) is amended—
				(1)by striking
			 Building must be first
			 placed in service before 1936 and inserting
			 Date by which building
			 must first be placed in service, and
				(2)by striking
			 before 1936 at the end of the subparagraph and inserting
			 no less than 50 years prior to the year in which qualified
			 rehabilitation expenditures are taken into account under subsection
			 (b)(1).
				(b)Effective
			 DateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			5.Modifications
			 regarding certain tax-exempt use property
			(a)In
			 GeneralClause (I) of section
			 47(c)(2)(B)(v) of the Internal Revenue Code of 1986 (relating to tax-exempt use
			 property) is amended by inserting and subclauses (I), (II), and (III) of
			 section 168(h)(1)(B)(ii) shall not apply after
			 thereof.
			(b)Effective
			 DateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			6.Rehabilitation
			 credit may be transferred
			(a)In
			 generalSubsection (b) of section 47 of the Internal Revenue Code
			 of 1986 (relating to when expenditures taken into account) is amended by adding
			 at the end the following new paragraph:
				
					(3)Credit may be
				assignedThe amount of qualified rehabilitation expenditures, not
				to exceed $5,000,000, which would (but for this paragraph) be taken into
				account under subsection (a) for any taxable year by any person (hereafter in
				this paragraph referred to as the initial taxpayer)—
						(A)may be taken into
				account by any other person to whom such expenditures are assigned by the
				initial taxpayer, and
						(B)shall not be taken
				to account by the initial taxpayer.
						Any person
				to whom such expenditures are assigned under subparagraph (A) shall be treated
				for purposes of this title as the taxpayer with respect to such
				expenditures..
			(b)Conforming
			 amendmentThe heading for such subsection (b) is amended by
			 inserting ; eligibility
			 for credit may be assigned after
			 account.
			(c)Effective
			 DateThe amendments made by this section shall apply with respect
			 to rehabilitations the physical work on which begins after the date of the
			 enactment of this Act.
			7.Credit for
			 moderate rehabilitations
			(a)In
			 generalSubclause (I) of
			 section 47(c)(1)(C)(i) of the Internal Revenue Code of 1986 (defining
			 substantially rehabilitated) is amended by inserting 50 percent
			 of before the adjusted basis.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to rehabilitations the physical work on which begins after the date of the
			 enactment of this Act.
			8.Addition of
			 energy efficiency supplement to rehabilitation credit
			(a)In
			 generalSubsection (a) of section 47 of the Internal Revenue Code
			 of 1986 is amended by striking and at the end of paragraph (1),
			 by striking the period at the end of paragraph (2) and inserting ,
			 and, and by adding at the end the following new paragraph:
				
					(3)in the case of a qualified rehabilitated
				building designed to achieve at least a 30 percent qualified energy use
				reduction as a result of being substantially rehabilitated (determined under
				subsection (e)), the energy efficiency supplement with respect to such
				building.
					.
			(b)Energy
			 efficiency supplementSection 47 of such Code is amended by
			 adding at the end the following new subsection:
				
					(e)Energy
				efficiency supplement
						(1)In
				generalFor purposes of subsection (a)(3), the energy efficiency
				supplement shall be determined in accordance with the following table.
							
								
									
										The energy
										
										efficiency
										
										supplement
										
										If the achieved qualifiedper square foot
										
										 energy use reduction is—of the building
						is—
										
									
									
										At least 30 percent but not over 35 percent$2.00
										
										Over 35 percent but not over 40 percent$2.67
										
										Over 40 percent but not over 45 percent$3.42
										
										Over 45 percent but not over 50 percent$4.18
										
										Over 50 percent$5.00.
										
									
								
							
						(2)LimitationIn
				no event shall the energy efficiency supplement exceed 50 percent of the
				qualified rehabilitation expenditures with respect to the qualified
				rehabilitated building.
						(3)Partial
				allowance
							(A)In
				generalIn order to encourage implementation of building
				retrofits, the Secretary shall prescribe by regulations the conditions under
				which a taxpayer may receive a partial energy efficiency supplement
				corresponding to the actual qualified energy use reduction achieved.
							(B)Taxpayer
				eligibilityThis paragraph shall apply to a taxpayer only
				if—
								(i)the taxpayer
				certifies to the Secretary that the rehabilitation was undertaken as part of a
				plan to achieve a qualified energy use reduction of at least 30 percent,
				and
								(ii)such reduction is
				not substantiated under any certification process prescribed by the Secretary,
				but a qualified energy use reduction of at least 25 percent is so
				substantiated.
								(C)Maximum partial
				allowanceThe energy efficiency supplement allowable by reason of
				this paragraph shall not exceed the product of—
								(i)$2.00, and
								(ii)a
				fraction—
									(I)the numerator of
				which is the number of percentage points of the achieved qualified energy use
				reduction, and
									(II)the denominator
				of which is 30.
									(4)Qualified energy
				use reductionFor purposes of this subsection, the term
				qualified energy use reduction means, for buildings or aggregation
				of buildings, improvement in energy performance with reference to the energy
				consumption during the previous year of the building or aggregation of
				buildings being rehabilitated, while adjusting for other relevant factors
				including prior vacancy, introduction of modern technologies and systems, and
				changes in use and occupancy loads.
						(5)RegulationsThe Secretary, after consultation with the
				Administrator of the Environmental Protection Agency and the Secretary of the
				Interior, shall promulgate such regulations as may be necessary or appropriate
				to carry out the purposes of the energy efficiency supplement, including
				prescribing the manner and method for calculating, verifying, and certifying
				qualified energy use reductions. Such regulations shall provide that a
				qualified energy use reduction shall be determined by using an established
				energy benchmarking tool which shall, to the maximum extent feasible, take into
				account the requirements necessary to become a certified rehabilitation and
				shall include an approach that determines success in energy efficiency based on
				actual measured savings after a retrofit is complete.
						(6)CoordinationThe
				Secretary shall designate processes for tracking the numbers and locations of
				buildings claiming the energy efficiency supplement, with information on
				projected and actual savings of energy and its value over time in coordination
				with the Department of
				Energy.
						.
			(c)Substantial
			 rehabilitation requirement not to apply to energy efficiency
			 supplementSubparagraph (A) of section 47(c)(1) (defining
			 qualified rehabilitated building) is amended by adding at the end the following
			 new flush sentence:
				
					Clause
				(i) shall not apply to so much of the rehabilitation credit as is attributable
				to the energy efficiency supplement under subsection
				(a)(3)..
			(d)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to property placed in service after the date of the
			 enactment of this Act.
				(2)Waiver of
			 substantial rehabilitation requirementThe amendment made by subsection (c) shall
			 apply with respect to rehabilitations the physical work on which begins after
			 the date of the enactment of this Act.
				9.Modification to
			 definition of qualified rehabilitation expenditure
			(a)In
			 generalClause (i) of section 47(c)(2)(A) of the Internal Revenue
			 Code of 1986 (relating to the definition of qualified rehabilitation
			 expenditures) is amended by striking or at the end of subclause
			 (III), by striking subclause (IV), and by inserting after subclause (III) the
			 following new subclauses:
				
					(IV)rehabilitated
				building energy efficiency property, or
					(V)an addition or
				improvement to property described in subclause (I), (II), (III), or (IV),
				and
					.
			(b)Rehabilitated
			 building energy efficiency propertySection 47(c)(2) of such Code
			 is amended by adding at the end the following new subparagraph:
				
					(E)Rehabilitated
				building energy efficiency property
						(i)In
				generalFor purposes of subparagraph (A), the term
				rehabilitated building energy efficiency property means property
				which is certified as being—
							(I)affixed to,
				adjacent to, or integral to the provision of renewable energy to a qualified
				rehabilitated building, or
							(II)installed as part
				of a plan designed to achieve any qualified energy use reduction (as defined in
				subsection (e)(4)) or a reduction in water use.
							Subparagraph
				(B)(i) shall not apply to rehabilitated building energy efficiency
				property.(ii)CertificationThe
				Secretary shall prescribe the manner and method for the making of
				certifications under clause
				(i).
						.
			(c)EnlargementsClause
			 (iii) of section 47(c)(2)(B) of such Code is amended by adding at the end the
			 following new sentence: The preceding sentence shall not apply to any
			 rehabilitated building energy efficiency property which is an addition or
			 improvement to a building.
			(d)Effective
			 dateThe amendments made by this section shall apply to qualified
			 rehabilitated buildings placed in service after the date of the enactment of
			 this Act.
			10.Coordination of
			 energy credit with rehabilitation credit
			(a)In
			 generalParagraph (2) of
			 section 48(a) of the Internal Revenue Code of 1986 is amended by striking
			 subparagraph (B).
			(b)Basis
			 reductionParagraph (3) of section 50(c) of such Code is amended
			 by adding at the end the following new flush sentence:
				
					In the
				case of property that qualifies for both the energy credit and the
				rehabilitation credit, the preceding sentence shall be applied by substituting
				none for only 50 percent each place it
				appears..
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act.
			11.Special rules
			 for dispositions of State historic tax credits
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 items specifically excluded from gross income) is amended by inserting after
			 section 139C the following new section:
				
					139D.Dispositions
				of State historic tax credits
						(a)Exclusion from
				income; basis reduction
							(1)In
				generalIn the case of a
				taxpayer who receives a State historic tax credit and transfers or disposes of
				such credit, or receives a refund of all or a portion of such credit—
								(A)no portion of the
				net proceeds of such transfer or disposition or of such refund shall constitute
				income to such taxpayer under section 61(a), and
								(B)the taxpayer’s
				adjusted basis in the property with respect to which the State historic tax
				credit is allowed shall be reduced by an amount equal to such net proceeds or
				refund received by such taxpayer,
								unless the
				taxpayer makes an election under subsection (b).(2)Determination of
				reduction in basisThe reduction in basis under paragraph (1)
				shall be applied—
								(A)first, against the
				basis in the land,
								(B)second, against so much of the basis of any
				building or interest therein as was not treated as a qualified rehabilitation
				expenditure by reason of clause (ii) or (iii) of section 47(c)(2)(B),
				and
								(C)third, against the
				remaining basis in the property.
								(D)Adjustment in
				basis of interest in partnership or s corporationThe adjusted
				basis of—
									(i)a
				partner’s interest in a partnership, or
									(ii)stock in an S
				corporation (as defined in section 1361(a)(1)),
									shall
				be appropriately adjusted to take into account adjustments made under this
				subsection in the basis of property held by the partnership or S corporation
				(if any).(b)Election To
				include in income
							(1)In
				generalIn the case of a taxpayer who elects to have this
				subsection apply, the net proceeds of the transfer or disposition or the refund
				described in subsection (a) received by such taxpayer shall constitute income
				to such taxpayer under section 61(a).
							(2)Making of
				electionAn election under this subsection shall be made at such
				time and in such manner as the Secretary of the Treasury may by regulation
				prescribe. Such election shall apply for the taxable year for which it is made
				and for all subsequent taxable years and may be revoked only with the consent
				of the Secretary of the Treasury.
							(c)Effect on
				qualified rehabilitation expenditures and rehabilitation
				creditsFor purposes of determining the rehabilitation credit
				allowable to a taxpayer under section 47, the transfer or disposition of State
				historic tax credits with respect to any property by a taxpayer shall not
				affect or reduce the amount of qualified rehabilitation expenditures (as
				defined in section 47(c)(2)) incurred in connection with such property, nor
				shall such transfer or disposition, nor any basis adjustments under subsection
				(a), be treated as an early disposition of investment credit property for
				purposes of the recapture provisions of section 50.
						(d)State historic
				tax credits definedFor purposes of this section, the term
				State historic tax credit means any credit against State or local
				tax liabilities which—
							(1)is allowable under
				the laws of any State or political subdivision thereof to a taxpayer with
				respect to expenditures made for the rehabilitation of property identified by
				such laws, and
							(2)is transferable or
				refundable under such
				laws.
							.
			(b)Clerical
			 amendmentThe table of
			 sections for such part III is amended by inserting after the item relating to
			 section 139C the following new item:
				
					Sec. 139D. Dispositions of State
				historic tax credits..
				
			(c)Effective
			 DateThis section shall apply to transfers or dispositions made,
			 or refunds received, after the date of the enactment of this Act.
			
